IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 E. THOMAS SCARBOROUGH, III,                  : No. 126 MM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 NORTHAMPTON COUNTY COURT OF                  :
 COMMON PLEAS,                                :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process and the Application to File under Seal are GRANTED, and the

Application for Extraordinary Relief is DENIED.